J-S51044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

OZZIE DAVIS,

                            Appellant                No. 2050 EDA 2014


                    Appeal from the PCRA Order May 5, 2014
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-1103861-1999


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 16, 2015

        Appellant, Ozzie Davis, appeals from the order dismissing his

amended, counseled petition for relief filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.              He claims ineffective

assistance of counsel chiefly for the purported failure to determine the

availability of a Commonwealth witness, and for not challenging the use of a

redacted statement of his co-defendant. We affirm.

        We derive the facts and procedural history of this appeal from the

PCRA court opinion, this Court’s decision on direct appeal, and our own

independent review of the record. (See PCRA Court Opinion, 12/19/14, at

1-3; see also Commonwealth v. Davis, No. 152 EDA 2005 (Pa. Super.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S51044-15


filed July 10, 2007) (unpublished memorandum at 2-3), appeal denied, 945
A.2d 166 (Pa. 2008)).

        Appellant’s jury conviction of third degree murder and criminal

conspiracy arose out of the fatal shooting of Melvin Lewis, in Philadelphia, on

August 11, 1999.        The shooting grew out of an argument that occurred

about 6:45 P.M. that day between Aisha Lane, Appellant’s girlfriend, and

Latina Sasportas, who claimed Appellant was the father of her two month old

son.    Ms. Lane became angry at Mr. Lewis, Ms. Sasportas’ then-current

boyfriend, for remarks he made to her as a result of that argument, which

she considered insulting.

        Later that evening, at about 9:00 P.M., Appellant and Ms. Lane picked

up Appellant’s friend, Eric Cacho, a convicted murderer,1 and the three drove

to the home of Ms. Sasportas. While Appellant argued with Mr. Lewis, Cacho

came up behind Lewis and shot him in the back, fatally.2           Cacho and

Appellant fled together. Appellant was the getaway driver. A bystander who

witnessed these events later testified at trial.


____________________________________________


1
    (See Commonwealth’s Brief, at 5 n.3).
2
  Haresh Mirchandani, M.D., Chief Medical Examiner of Philadelphia, testified
that Mr. Lewis suffered a fatal, single close-range (contact) gunshot wound
to the right flank, resulting in damage to major blood vessels, which caused
death from bleeding or asphyxiation. (See N.T. Trial, 3/08/01, at 74).
Counsel had stipulated to Dr. Mirchandani’s expertise as a pathologist. (See
id. at 69-70).



                                           -2-
J-S51044-15


      The police later arrested Appellant and Cacho. Cacho gave the police

a statement implicating Lane and Appellant.       He admitted shooting Lewis,

but claimed he did it at Appellant’s request, in return for a future favor. His

redacted statement was read at trial.

      Ms. Lane, a reluctant Commonwealth witness, testified and was cross-

examined at a preliminary hearing, but did not appear for trial, and the

prosecutor reported to the trial judge that the Commonwealth could not

locate her. Appellant’s trial counsel stipulated to Ms. Lane’s unavailability.

At trial an attorney read from Ms. Lane’s testimony at the preliminary

hearing.

      The jury found Appellant guilty of murder of the third degree and

criminal conspiracy.    On June 26, 2002 the court sentenced him to an

aggregate term of not less than twenty nor more than forty years’

incarceration. He did not file a post-sentence motion. This Court dismissed

his first direct appeal for failure to file a brief, but his appellate rights were

later reinstated nunc pro tunc.       On direct appeal, this Court affirmed

judgment of sentence and our Supreme Court denied allowance of appeal.

(See Davis, supra.).




                                      -3-
J-S51044-15


       On September 29, 2008, Appellant timely filed a pro se PCRA petition.3

Court appointed counsel first filed a Turner/Finley4 “no merit” letter, but

subsequently filed numerous amended petitions. On March 28, 2013, the

PCRA court filed a Rule 907 notice of intent to dismiss.        Appellant filed

objections.    The Commonwealth filed a response to Appellant’s objections.

Counsel filed an amended petition for Appellant, and the Commonwealth

filed a motion to dismiss. On February 12, 2014, the PCRA court again filed
____________________________________________


3
  The PCRA court characterizes this petition as Appellant’s “first substantive
pro se petition[.]” (PCRA Ct. Op., at 2). However, as recognized in the
same opinion, the PCRA judge’s predecessor, the Honorable Renée Cardwell
Hughes, held an evidentiary hearing on December 7, 2004, (despite the
pendency of a direct appeal) for the express purpose of making a record on
Appellant’s counseled ineffectiveness claims for appeal. (See id. at 2 n.1;
see also N.T. Hearing, 12/07/04, at 1-52). On or about December 9, 2004,
Judge Hughes filed an order which, in pertinent part, denied Appellant’s
ineffectiveness claims and noted the reinstatement of his right of direct
appeal. Appellant timely appealed. (See Notice of Appeal, 1/10/05).
Nevertheless, on independent review, we find no record of the disposition of
this collateral appeal. We do find a succession of appointments of counsel.
In any event, the current PCRA judge, the Honorable Steven R. Geroff, notes
that the instant dismissal of Appellant’s PCRA petition “includes [Appellant’s]
original PCRA petition and all [a]mended [p]etitions.”         (PCRA Ct. Op.,
12/19/14, at 3, n.2). Although the prior disposition of PCRA claims could
raise issues of previous litigation and waiver, in view of the inconsistent
state of the record, we accept the PCRA court’s assessment of the scope of
the dismissal (which itself is not included in the record, but which is referred
to, and not in dispute), give Appellant the benefit of the doubt, and treat all
issues raised in this appeal as timely, not waived because of failure to
include them in any prior PCRA petition, and not previously litigated.
4
   See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
Appellant filed a pro se reply opposing the no-merit letter. (See Petitioner’s
Reply in Opposition to PCRA Attorney’s No-Merit Letter, 2/25/11, at 1-40).




                                           -4-
J-S51044-15


notice of intent to dismiss, and on May 5, 2014, dismissed the petition.

Appellant timely appealed, on May 22, 2014.5

       Appellant presents three questions for our review:

              A. [Was t]rial counsel . . . ineffective for failing to
       investigate and determine that the Commonwealth’s witness
       Aisha Lane was available to testify at trial and [Appellant]
       suffered prejudice because he could not confront this witness in
       violation of his Sixth Amendment right to confront and cross-
       examine witnesses at trial[?]

             B. [Was t]rial counsel . . . ineffective for failing to
       challenge the prosecutor’s statement to the trial court
       concerning the availability of Aisha Lane as a Commonwealth
       witness and the Appellant suffered prejudice pursuant to Brady
       v. Maryland, 373 U.S. 83 (1963)[?]

             C. [Was a]pellate counsel . . . ineffective for failing to
       preserve and argue the Bruton claim on direct appeal because
       the Appellant’s conviction was based on the redacted statement
       of co-defendant Cacho and the redacted preliminary hearing
       testimony of Aisha Lane in violation of Bruton v. U.S., 391 U.S.
123 (1968)[?]

(Appellant’s Brief, at 3).

       Our standard and scope of review are well-settled:

       [A]n appellate court reviews the PCRA court’s findings of fact to
       determine whether they are supported by the record, and
       reviews its conclusions of law to determine whether they are free
       from legal error. The scope of review is limited to the findings of
       the PCRA court and the evidence of record, viewed in the light
       most favorable to the prevailing party at the trial level.


____________________________________________


5
  The PCRA court did not order a statement of errors. See Pa.R.A.P.
1925(b). The court filed its opinion on December 19, 2014. See Pa.R.A.P.
1925(a).



                                           -5-
J-S51044-15


      [A] PCRA petitioner will be granted relief [for ineffective
      assistance] only when he proves, by a preponderance of the
      evidence, that his conviction or sentence resulted from the
      [i]neffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place. 42 Pa.C.S. § 9543(a)(2)(ii). Counsel is
      presumed effective, and to rebut that presumption, the PCRA
      petitioner must demonstrate that counsel’s performance was
      deficient and that such deficiency prejudiced him. . . . [T]o
      prove counsel ineffective, the petitioner must show that: (1) his
      underlying claim is of arguable merit; (2) counsel had no
      reasonable basis for his action or inaction; and (3) the petitioner
      suffered actual prejudice as a result. If a petitioner fails to prove
      any of these prongs, his claim fails.         Generally, counsel’s
      assistance is deemed constitutionally effective if he chose a
      particular course of conduct that had some reasonable basis
      designed to effectuate his client’s interests. Where matters of
      strategy and tactics are concerned, a finding that a chosen
      strategy lacked a reasonable basis is not warranted unless it can
      be concluded that an alternative not chosen offered a potential
      for success substantially greater than the course actually
      pursued. To demonstrate prejudice, the petitioner must show
      that there is a reasonable probability that, but for counsel’s
      unprofessional errors, the result of the proceedings would have
      been different. A reasonable probability is a probability that is
      sufficient to undermine confidence in the outcome of the
      proceeding.

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014) (case citations,

quotation marks, and other punctuation omitted).

      Here, in his first claim, Appellant asserts trial counsel ineffectiveness

for failure to investigate and determine whether Commonwealth’s witness

Aisha Lane was available to testify at trial. (See Appellant’s Brief, at 3). He

faults trial counsel for stipulating to Ms. Lane’s unavailability for trial, as

reported by the Commonwealth. (See id. at 27-34). He maintains he was

prejudiced because he could not confront this witness and cross-examine

                                      -6-
J-S51044-15


her, in violation of his Sixth Amendment constitutional right. (See id. at 32-

33). This issue is waived.

       Preliminarily, we observe that Appellant has failed to provide any

evidence of record to support, let alone prove, the mere bald assertions that

he claims would entitle him to relief.

       Most notably, in the statement of the case, Appellant cites to the

transcript of the preliminary hearing for Ms. Lane’s testimony, Ms. Sasportas’

testimony, etc. (See Appellant’s Brief, at 4-7). At trial, an attorney read

portions of Ms. Lane’s testimony (and Cacho’s statement) from the

preliminary hearing into the trial transcript for the jury. Appellant maintains

that the prosecutor made material deletions from the preliminary hearing

testimony to the selections read at trial, so that the testimony read was not

an accurate reflection of the preliminary hearing, to his prejudice. (See id.

at 12, 13).

       However, he has failed to ensure that the transcript of the preliminary

hearing is included in the certified record for our review.         Therefore,

comparison to enable meaningful review of his claim is impossible.6

             This Court cannot meaningfully review claims raised on
       appeal unless we are provided with a full and complete certified
       record. This requirement is not a mere “technicality” nor is this
       a question of whether we are empowered to complain sua sponte
       of lacunae in the record. In the absence of an adequate certified
____________________________________________


6
  The statements at issue were entered into evidence as Commonwealth
exhibits, but the exhibits were not included in the certified record either.



                                           -7-
J-S51044-15


      record, there is no support for an appellant’s arguments and,
      thus, there is no basis on which relief could be granted.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006), appeal

denied, 916 A.2d 632 (Pa. 2007) (citation omitted).

      Similarly, Appellant provides no reference in the record for his claim

that he timely informed his trial counsel of the whereabouts of Ms. Lane.

(See Appellant’s Brief, at 23, 24, 30).      It is not the role of this Court to

develop an argument for a litigant, or to scour the record to find evidence to

support an argument.          See J.J. DeLuca Co., Inc. v. Toll Naval

Associates, 56 A.3d 402, 411 (Pa. Super. 2012). Appellant’s first claim is

waived.

      Moreover, it would not merit relief.

      Where a[n appellant] claims that counsel was ineffective for
      failing to call a particular witness, we require proof of that
      witness’s availability to testify, as well an adequate assertion
      that the substance of the purported testimony would make a
      difference in the case. With respect to such claims, our Court
      has explained that:

          the [appellant] must show: (1) that the witness existed;
          (2) that the witness was available; (3) that counsel was
          informed of the existence of the witness or should have
          known of the witness’s existence; (4) that the witness was
          prepared to cooperate and would have testified on
          appellant’s behalf; and (5) that the absence of the
          testimony prejudiced appellant.

          Thus, trial counsel will not be found ineffective for failing to
          investigate or call a witness unless there is some showing
          by the appellant that the witness’s testimony would have
          been helpful to the defense. A failure to call a witness is
          not per se ineffective assistance of counsel for such
          decision usually involves matters of trial strategy.

                                       -8-
J-S51044-15



Commonwealth v. Michaud, 70 A.3d 862, 867-68 (Pa. Super. 2013)

(citations and internal quotation marks omitted).

      Here, on the record before us, even assuming for the sake of

argument that appellate counsel’s court-appointed investigator did find Ms.

Lane as claimed, in 2012, (see Appellant’s Brief, at 16), that discovery does

not satisfy any of the elements required to prove that Ms. Lane was

available, and willing to testify, for Appellant (even though she was a

Commonwealth witness) at trial in 2001. See Michaud, supra at 867-

68.   Even more importantly, Appellant fails to provide “an adequate

assertion that the substance of the purported testimony would make a

difference in the case.”   Id. at 867 (citation omitted).   Appellant fails to

prove prejudice.   Therefore, even if it were not waived, Appellant’s first

claim would not merit relief.

      In his second claim, Appellant claims trial counsel was ineffective for

failing to challenge the Commonwealth’s statement to the trial court that Ms.

Lane was unavailable, as prejudicial under Brady v. Maryland, 373 U.S. 83

(1963). (See Appellant’s Brief, at 24-25). We disagree.

      Brady held in pertinent part that suppression by the prosecution of

evidence favorable to an accused violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or

bad faith of the prosecution. See Brady, supra at 87.




                                    -9-
J-S51044-15


           Under Brady and subsequent decisional law, a prosecutor
     has an obligation to disclose all exculpatory information material
     to the guilt or punishment of an accused, including evidence of
     an impeachment nature.         See, e.g., Commonwealth v.
     Hutchinson, 611 Pa. 280, 25 A.3d 277, 310 (2011).              To
     establish a Brady violation, an appellant must prove three
     elements:

       (1) the evidence at issue was favorable to the accused,
       either because it is exculpatory or because it impeaches;
       (2) the evidence was suppressed by the prosecution, either
       willfully or inadvertently; and (3) prejudice ensued.
     Hutchinson, supra (citation omitted).

           The burden rests with the appellant to “prove, by reference
     to the record, that evidence was withheld or suppressed by the
     prosecution.” Id. (citation omitted). The evidence at issue
     must have been “material evidence that deprived the defendant
     of a fair trial.” Id. (citation and emphasis omitted). “Favorable
     evidence is material, and constitutional error results from its
     suppression by the government, if there is a reasonable
     probability that, had the evidence been disclosed to the defense,
     the result of the proceeding would have been different. A
     reasonable probability is a probability sufficient to undermine
     confidence in the outcome.” Commonwealth v. Paddy, 609
Pa. 272, 15 A.3d 431, 450 (2011) (quoting Kyles v. Whitley,
     514 U.S. 419, 433, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995)).

            Brady does not require the disclosure of information “that
     is not exculpatory but might merely form the groundwork for
     possible arguments or defenses,” nor does Brady require the
     prosecution to disclose “every fruitless lead” considered during a
     criminal investigation. Id. (citation omitted).      The duty to
     disclose is limited to information in the possession of the
     government bringing the prosecution, and the duty does extend
     to exculpatory evidence in the files of police agencies of the
     government bringing the prosecution.          Commonwealth v.
     Puksar, 597 Pa. 240, 951 A.2d 267, 283 (2008);
     Commonwealth v. Lesko, 609 Pa. 128, 15 A.3d 345, 370
     (2011) (applying Kyles, supra at 438, 115 S. Ct. 1555). Brady
     is not violated when the appellant knew or, with reasonable
     diligence, could have uncovered the evidence in question, or
     when the evidence was available to the defense from other


                                   - 10 -
J-S51044-15


      sources. Commonwealth v. Smith, 609 Pa. 605, 17 A.3d 873,
      902–03 (2011); Paddy, supra at 451.

            Brady sets forth a limited duty, not a general rule of
      discovery for criminal cases. Paddy, supra at 451 (citing
      Weatherford v. Bursey, 429 U.S. 545, 559, 97 S. Ct. 837, 51
L. Ed. 2d 30 (1977) for the proposition that “there is no
      generalized constitutional right to discovery in a criminal case,
      and Brady did not create one”).

Commonwealth v. Roney, 79 A.3d 595, 607-08 (Pa. 2013) cert. denied

sub nom. Roney v. Pennsylvania, 135 S. Ct. 56 (2014) (emphasis

omitted).

      Here, first and foremost, on our review and as noted by the PCRA

court, “[t]here is no indication whatsoever that the Commonwealth

suppressed any evidence.” (PCRA Ct. Op., at 12) (emphasis added). The

PCRA court concluded, “Accordingly, this claim fails.” (Id.). We agree.

      Moreover, the claim would not merit relief on any other basis.      The

prosecutor’s challenged remark was, “They [the jury] know Aisha was

killed.”   If the investigator did in fact locate Ms. Lane eleven years later,

then, in hindsight, the assertion was objectively incorrect.   However, it is

important to note that the statement occurred in an informal sidebar

discussion, during deliberations, about a jury inquiry. The observation was

one of several speculations made back and forth by counsel and the trial

judge on the motive for the jury’s question. (See N.T. Trial, 3/13/01, at 8).

It bears noting that the jury never heard the statement. Appellant fails to




                                     - 11 -
J-S51044-15


explain how he could have been prejudiced by a remark that the factfinders

did not hear. The assertion fails to prove ineffectivenss.

      On a related claim, Appellant argues that “[i]t was in the prosecutor’s

interest not to have Ms. Lane appear as live witness (sic) and testify at

trial.” (Appellant’s Brief, at 25). He maintains, accurately, that Ms. Lane’s

“preliminary hearing testimony included claims of police coercion and cast

doubt on the credibility of her previous statements to the police.” (Id.).

      However, the jury did hear the claim of coercion and the history of

inconsistent statements Ms. Lane made to the police. The transcript read to

the jurors at trial includes direct examination by the prosecutor which

unswervingly addresses police threats to charge Ms. Lane with conspiracy to

commit murder. (See N.T. Trial, 3/07/01, at 208-09).

      Similarly, and still on direct examination, Ms. Lane agreed with the

prosecutor that the police “started to put some pressure on [her] to say that

[Appellant] set the whole thing up.”      (Id. at 210).      Near the end, the

prosecutor asked, “And at that point in time you were going to tell them [the

police] what you thought they wanted to hear because you didn’t want to

get arrested. Is that correct?” Ms. Lane answered, “Yes.” (Id. at 216).

      This candid exchange as read to the jury belies Appellant’s claim that

the Commonwealth withheld statements from the preliminary hearing that

would have cast doubt on Ms. Lane’s credibility. Appellant fails to show a




                                    - 12 -
J-S51044-15


Brady violation. He fails to prove ineffectiveness. Appellant’s second claim

does not merit relief.

       Finally, in his third claim, Appellant asserts that direct appeal counsel

was ineffective for failing to preserve and argue a claim that his conviction

was impermissibly based on the redacted statement of his co-defendant, and

the redacted preliminary hearing testimony of Aisha Lane, in violation of

Bruton v. United States, 391 U.S. 123 (1968).7 (See Appellant’s Brief, at

3). He argues that the redactions were inadequate. (See id. at 26; 40-58).

We disagree.

       Preliminarily, we reject all the claims pertaining to Ms. Lane’s

testimony, for the reasons already noted.          Similarly, Appellant has waived

any argument based on a purported irregularity in the redaction by failing to

ensure that the certified record included the unredacted statement, and

referencing that evidence in his brief.

       Next, we note that the PCRA court reasons that this claim was

previously litigated, citing this Court’s decision on direct appeal. (See PCRA

Ct. Op., at 13; see also Davis, supra at *9-*12) (concluding Cacho’s


____________________________________________


7
  In pertinent part, Bruton held that the admission of a facially incriminating
statement by the non-testifying co-defendant violated the appellant’s right
of cross-examination guaranteed by the confrontation clause of the Sixth
Amendment, notwithstanding a cautionary instruction to the jury. See
Bruton, supra at 135-36; see also Commonwealth v. Travers, 768 A.2d
845, 847 (Pa. 2001).



                                          - 13 -
J-S51044-15


redacted statement admissible under principles announced in Travers,

supra at 851).

        We recognize, as noted by Appellant, that ineffectiveness claims are

distinct issues from the underlying claims raised on direct appeal.            (See

Appellant’s Brief, at 57); see also Commonwealth v. Collins, 888 A.2d
564, (Pa. 2005).      However, as the Collins Court recognized, such claims

must be reviewed under the three pronged Pierce test. See Collins, supra

at 573 (“Ultimately, the claim may fail on the arguable merit or prejudice

prong    for   the   reasons   discussed   on   direct   appeal[.]”);   (see   also

Commonwealth’s Brief, at 15 n.6).

        Therefore, here, Appellant’s third claim fails because, among other

reasons, this Court has already decided that the underlying claim has no

arguable merit. (See Davis, supra at *11).

        Moreover, Appellant’s claim that his conviction was based on Cacho’s

statement not only disregards that the statement was properly redacted, but

also disregards the trial court’s cautionary instruction: “You must not . . .

consider the [Cacho] statement as evidence against Ozzie Davis.

You must not use the statement of Eric Cacho in any way against

Ozzie Davis.” (N.T. Trial, 3/12/01, at 27) (emphasis added).

        Appellant concedes that at a joint trial a witness’ testimony is not

considered against a defendant if an instruction is given to the jury to

consider the evidence only against the [confessing] co-defendant.              (See


                                      - 14 -
J-S51044-15


Appellant’s Brief, at 45). He also concedes that the general presumption is

that juries will abide by such a limiting instruction.            (See id.).    He even

concedes that in Richardson v. Marsh, 481 U.S. 200 (1987), the United

States Supreme Court limited Bruton.8 (See Appellant’s Brief, at 45).

       Nevertheless, Appellant argues, at great length, that Bruton still

applies and controls. (See id. at 45-58). We note here our agreement with

the Commonwealth that Appellant’s “sixty-page brief is anything but

straightforward, and has little to do with either trial or appellate counsel’s

performance.” (Commonwealth’s Brief, at 9). Unfortunately for Appellant,

sheer length, without more, does not improve the cogency of an argument.9

Appellant    is unpersuasive.         He       has failed   to   prove   ineffectiveness.

Appellant’s third claim has no merit. Accordingly, none of Appellant’s claims

merit relief.10

____________________________________________


8
  See Richardson, supra at 211 (holding that Confrontation Clause is not
violated by admission of non-testifying codefendant’s confession with proper
limiting instruction when confession is redacted to eliminate not only
defendant’s name, but “any reference to his or her existence[,]” declining to
extend Bruton).
9
  In fact, it can be counter-productive. In his argument, Appellant describes
a narrative of his driving to the crime scene and giving himself instructions
to shoot Mr. Lewis. (See Appellant’s Brief, at 50). Appellant is attempting
to paraphrase the prosecutor. (See id. (citing N.T. Trial 3/05/01, at 52;
3/09/01, at 114, 116)). However, none of the statements in the pages cited
make the same mistake as Appellant, or anything remotely similar.
10
    Appellant offers a final catch-all claim that alleges cumulative prejudice,
citing Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009)
(Footnote Continued Next Page)


                                           - 15 -
J-S51044-15


      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2015




                       _______________________
(Footnote Continued)

(recognizing that if multiple instances of deficient performance are found,
assessment of prejudice properly may be premised on “cumulation”). (See
Appellant’s Brief, at 58-59). Because Appellant failed to include this claim in
his statement of questions involved, it is waived. See Pa.R.A.P. 2116.
Moreover, it would not merit relief. None of Appellant’s underlying claims
have merit. “[N]o number of failed claims may collectively attain merit if
they could not do so individually.” Commonwealth v. Rolan, 964 A.2d
398, 411 (Pa. Super. 2008) (citations and emphasis omitted).




                                           - 16 -